IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  July 16, 2013 Session

           STATE OF TENNESSEE v. BOBBY STANLEY GEORGE

                 Appeal from the Criminal Court for Davidson County
                     No. 2009-C-2188     Monte Watkins, Judge


                No. M2012-01542-CCA-R3-CD - Filed August 26, 2013


Appellant, Bobby Stanley George, was indicted by a Davidson County grand jury for
attempted especially aggravated kidnapping; driving while under the influence of an
intoxicant (“DUI”), fourth offense; and driving with a revoked license. At trial, he was
found guilty of all counts. The trial court sentenced him to eleven years, two years, and six
months, respectively, with all sentences to be served concurrently. Following the denial of
his motion for a new trial, appellant argues in this appeal that: (1) there was insufficient
evidence to support the conviction for attempted especially aggravated kidnapping; (2) the
trial court erred in instructing the jury on involuntary intoxication; and (3) the trial court
erred in sentencing him to eleven years for attempted especially aggravated kidnapping.
Upon our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which D. K ELLY T HOMAS, J R., and
C AMILLE R. M CM ULLEN, JJ., joined.

C. Edward Fowlkes, Nashville, Tennessee, for the appellant, Bobby Stanley George.

Robert E. Cooper, Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Jeff Burks, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                                OPINION

                                                  I. Facts

                                          A. Facts from Trial

        This case involves the attempted especially aggravated kidnapping of an eight-year
old boy. The State called R.M.1 as its first witness. R.M. testified that on March 31, 2009,
his family was dining at a Hooters restaurant on Lebanon Road in Nashville, Tennessee. He
and his younger brother M.M. walked outside to take leftovers from dinner to his truck. As
they were walking back toward the restaurant, a vehicle driven by a man whom he did not
know, later identified as appellant, approached them. Appellant exited the vehicle and began
to talk to them. Appellant offered R.M. and M.M. “money or popsicles” if they would take
a ride in his car with him. R.M. responded, “‘No, sir,’” and “‘No, thank you,’” to appellant.
Appellant then grabbed M.M. and picked him up. R.M. in turn grabbed M.M. and pulled him
out of appellant’s grasp. R.M. instructed M.M. to run inside the restaurant. R.M. then
proceeded to walk toward the restaurant, but as he looked back, he noticed appellant
following them. R.M. immediately found his father and relayed the occurrence. Appellant
continued to walk into the building and sat down a couple of booths away from R.M. and his
family. R.M.’s father told the manager what had happened, and the manager called 9-1-1.
R.M.’s mother also called 9-1-1. After remaining seated in the restaurant for several
minutes, appellant exited the restaurant and left in the same vehicle in which he arrived.
R.M. described the vehicle to his mother as an older model gold Cadillac DeVille, and his
father obtained the tag number from the vehicle.

        When the police arrived, R.M. recounted the occurrence. Soon thereafter, a female
officer escorted R.M. and his mother approximately one mile down Lebanon Road to identify
appellant. When they arrived, appellant was standing outside of his vehicle and was
handcuffed. R.M. recognized appellant as being the same man who accosted him and M.M.
in the parking lot of Hooters. He identified appellant for the record at trial.

      On cross-examination, R.M. stated that the occurrence happened at night, at 8:45 to
9:00 p.m. He also recalled that when appellant spoke to them, he had difficulty
understanding him because his speech was slurred. He also noted that appellant was not
walking very well. R.M. added that after he freed M.M. from appellant’s grasp and walked


        1
           This case involves a minor victim, M.M. It is the policy of this court to protect the identity of
minor victims; thus, to identify the older brother, who was an adult at the time of trial, or their parents by
name would be to identify, by reference, the younger victim. Accordingly, we refer to the victim, his older
brother, and their parents by their initials only.

                                                     -2-
away, appellant called out to him, “‘Let’s go inside and drink.’” R.M. denied that appellant
removed a “wad of money” from his pocket and displayed it, and he denied having told the
responding officer that had occurred. He confirmed that there were patrons seated in the
patio area of the restaurant, which was twenty to twenty-five feet away, and that the parking
lot was “mostly” full of vehicles.

       M.M., who was eight years old at the time of this offense, was the State’s next
witness. He testified that his family was at Hooters for “writer’s night,” which was a venue
for people to perform their music for others. He stated that when he and R.M. left to go to
R.M.’s truck, appellant pulled up in his vehicle and tried to “pick [him] up.” M.M. had never
seen appellant before. He recalled that appellant drove a Cadillac and pulled to within three
or four feet of them. Appellant asked if M.M. wanted some candy. He explained that by
“pick him up,” he meant that appellant tried to pick him up by the waist. Appellant grabbed
him and held him for approximately five seconds before R.M. hit appellant in the face and
secured his release. R.M. then instructed M.M. to go into the restaurant and tell their parents
what had happened. M.M. testified that appellant followed them inside after he got away
from appellant.

       M.M. stated that his parents called the police and that while his mother was on the
telephone with the police, appellant left the building, entered his vehicle, and drove away.
Officers responded to the restaurant, and R.M. and their mother told the police what had
occurred. He did not go to the secondary scene. M.M. identified appellant in court for the
record.

       The State next called J.M., the mother of R.M. and M.M., who testified that because
her husband, D.M., is a musician, they attended writer’s night at Hooters. After they finished
their meal, D.M. was talking with some other musicians. R.M. and M.M. asked if they could
take the to-go box to the truck, and she responded, “‘Yes, you stay together.’” While R.M.
and M.M. were outside, R.M.’s girlfriend approached her and told her that there was
“something going on.” J.M. walked toward the door as R.M. and M.M. were entering. As
M.M. was trying to explain what had occurred, she saw appellant enter the restaurant behind
R.M. and sit down at a table in close vicinity to where they were seated. She had never seen
appellant before.

        J.M. explained that she turned her attention to R.M. for an explanation of the events.
J.M., in turn, repeated the event to D.M., who went outside to obtain appellant’s tag number
while J.M. located the Hooters manager. She then called 9-1-1 and relayed the tag number
and vehicle model information to the operator. Before she placed the 9-1-1 call, appellant
left the building. J.M. identified appellant in the courtroom at trial.



                                              -3-
       On cross-examination, J.M. stated that when appellant entered Hooters, she noticed
that he appeared to be intoxicated. She said that a waitress approached him, but she could
not hear the conversation. In addition, no one ever brought appellant anything to eat or drink.

        Officer Sandra Delbosco, an officer with the Metro-Nashville Police Department,
testified that she was a patrol officer when this event occurred. She was dispatched to
Hooters on Lebanon Road on March 31, 2009, around 9:00 p.m. to respond to a call
involving a possible kidnapping. When she arrived at Hooters, some of the family members
and Hooters management personnel were waiting outside to speak with her. She spoke with
R.M., M.M., and their parents. They described appellant to her, gave a description of his
vehicle, and provided his tag number. She provided the information to the dispatcher, and
Officers Andrew Vallee and Kristopher Mason stopped appellant’s vehicle in close proximity
to Hooters within minutes of her calling in the information. She asked R.M. and his mother
to accompany her to the secondary location for a “show-up,” which is an encounter that
occurs when police have a suspect and within a reasonable amount of time after the crime,
the victim can view the suspect without being seen by the suspect. A detective continued the
investigation, and she had no further involvement. Officer Delbosco identified appellant
seated in the courtroom at the trial.

       On cross-examination, Officer Delbosco acknowledged that her incident report did
not mention that appellant had physically picked up M.M. She also stated that one of the
victims made a statement about appellant’s removing a “wad of money” from his pocket and
displaying it to them.

        Officer Kristopher Mason, an officer with the Metro-Nashville Police Department,
also testified with regard to the occurrence. He stated that he and Officer Vallee were
dispatched to Hooters on March 31, 2009. They received information pertaining to
appellant’s vehicle and encountered the vehicle on the way to Hooters. Officer Mason was
driving the patrol car and initiated a traffic stop based on the description and tag information
provided for appellant’s vehicle. Appellant pulled his vehicle into a Captain D’s parking lot.
Appellant was very slow to bring his vehicle to a stop, and after he stopped, appellant began
backing his vehicle toward the patrol car. Officer Mason had to place the patrol car in
reverse to avoid being struck by appellant’s vehicle. He honked his horn and sounded the
siren to get appellant’s attention so he would stop his vehicle.

      Officer Mason testified that he and Officer Vallee exited their patrol car. Officer
Mason approached the driver’s side of the vehicle. Before he reached the vehicle, appellant
became “extremely belligerent.” He used profane language, and upon observation, Officer
Mason noted that appellant’s eyes were bloodshot and watery. His speech was slurred; he
was unresponsive to verbal commands; and he appeared intoxicated. Appellant could not

                                              -4-
open his vehicle’s door when asked to exit. Officer Mason tried to explain to appellant that
the door was locked and that he had to unlock it first. He recalled that the vehicle was an
older model Cadillac that had automatic window and door locks. Appellant kept rolling the
window up and down, thinking that it was the door lock. Officer Mason eventually reached
through the window and pulled on the knob to unlock the door for him and then opened it.

        Appellant exited the vehicle and was very unsteady on his feet. Officer Mason
testified that he thought appellant was going to fall. He asked appellant how much he had
to drink, but Officer Mason said that appellant’s answers were incoherent. Appellant kept
talking about his military service in Vietnam and was offended that a police officer “was
messing with a war veteran, as he deemed it.” They attempted to administer field sobriety
tests to appellant, but he was too belligerent to complete them. Based on the level of
suspected intoxication, Officer Mason radioed for a DUI officer to respond, and Officer
Shawn Taylor arrived at the scene. Officer Mason did not respond to the scene at Hooters
or have any contact with the victim or his family. He identified appellant for the jury in
court.

      On cross-examination, Officer Mason stated that appellant evinced an angry, insulting,
and uncooperative demeanor toward him. He further characterized appellant as “stuperous.”

       Officer Shawn Taylor with the Metro-Nashville Police Department testified that he
was assigned to the DUI enforcement unit in March 2009. He responded to the call
involving appellant’s vehicle at a Captain D’s parking lot on Lebanon Road. When he
arrived, appellant was in custody and was seated in the patrol car. He questioned appellant
about how much he had to drink, and appellant stated that he had not consumed any alcohol
that evening. However, when he spoke, Officer Taylor smelled a strong odor of alcohol
emanating from appellant’s breath, and his speech was slurred. Officer Taylor removed
appellant from the vehicle to perform field sobriety tests. Appellant refused and stated,
“‘Just give me a blood test.’” Officer Taylor testified that he believed appellant “was
definitely under the influence” of alcohol. He read appellant the implied consent law, and
appellant again agreed to a blood test. He transported appellant to the Nashville General
Hospital at Meharry where his blood was drawn and eventually sent to the Tennessee Bureau
of Investigation (“TBI”) for testing. Appellant was then taken to the Criminal Justice Center
for processing. Officer Taylor also indicated that when he checked appellant’s driver’s
license, he learned that his license had been revoked.

         Special Agent John Harrison, a forensic toxicologist with the TBI, testified next. He
tested appellant’s blood sample and stated that appellant’s blood alcohol level was 0.24,
which was three times the legal limit. On cross-examination, Special Agent Harrison opined
that if a subject is in the “elimination” phase after having consumed alcohol, he would expect

                                             -5-
the blood alcohol percentage to decrease by 0.02 per hour. Following this testimony, the
State rested its case-in-chief.

       Appellant called Eric Bauder as his first witness. Officer Bauder was the processing
manager for the Davidson County Sheriff’s Department and keeper of records for the
property room. He reviewed the property receipt that was issued to appellant when he was
processed into the jail and confirmed that the form did not indicate that appellant had any
money when he was processed.

        Appellant next offered Bob Lyons, a retired officer from the Metro-Nashville Police
Department with thirty-two years’ experience, as an expert in police report writing, and the
trial court accepted him as such. He testified with regard to the importance of the initial
police report and stated that it is “super, super important” because an officer would receive
information from witnesses before it could be “corrupted.” He stated that proper procedure
would be to separate the witnesses so that they do not influence each other’s report. When
witnesses are not separated, the dominant person’s view usually prevails, and others integrate
“bits and pieces” of that person’s account into their own report. He also stated that if an
officer needed to change an initial report, he or she would file a supplemental report.

       Officer Lyons explained that the reason the “132 report” completed by Officer Taylor
contains boxes for check marks is that it is easier for the officer to observe an individual who
had been stopped and record his recollections without diverting attention from the individual.
Officer Lyons clarified that the term “stuperous” as used on the report form meant “someone
who is acting lethargic or . . . someone very drunk. . . unable to talk, slurred speech, . . .
someone who really can’t function properly. . . .”

       On cross-examination, Officer Lyons acknowledged that the report would not reflect
a “specific, line-by-line recount of every event.” He also admitted that he did not review the
9-1-1 recording, which would have preceded the witnesses’ statement at the scene. Following
Officer Lyons’ testimony, the defense rested.

      The jury found appellant guilty of the attempted especially aggravated kidnapping of
M.M., DUI,2 and driving with a revoked license.

                                      B. Facts from Sentencing

      At the sentencing hearing, the State called Michael Cordine as its first witness. He
was employed by the Metro Criminal Courts as one of the surveillance officers for the

       2
           Appellant conceded that it was his fourth offense or more.

                                                   -6-
electronic monitoring program. He testified that while the instant case was pending,
appellant was released from custody and was electronically monitored via an ankle bracelet.
Appellant accrued several minor violations during his time in the program, including failing
to charge the tracking device, failing to keep a schedule, arriving at office visits in an
untimely fashion, and failing to pay fees. However, in August 2010, appellant removed his
electronic monitor and absconded. Upon receiving notice of this occurrence, Mr. Cordine
traveled to the hotel where appellant had been staying and found the monitor on the bed. The
ankle monitor had been cut away from the transmitter.

       The State also offered judgments for appellant’s prior DUI convictions into evidence,
as well as a judgment reflecting that appellant was on probation at the time he committed the
offenses in the instant case.

        Appellant testified on his own behalf and stated that on the day of the offenses, he
drove to Nashville to report a stolen automobile. After meeting with an officer at the hotel
where he was staying, he walked to a bar that was close by and began drinking tequila. He
drank alcohol during most of the day. Appellant testified that he did not remember much of
the occurrence at Hooters. He stated, “When I got to the Hooters[,] I was pretty well drunk.
I was intoxicated.” He recalled pulling into the handicap parking space and going into
Hooters. He apologized for anything else that he might have done. He also did not recall any
details of the traffic stop leading to his DUI arrest.

        Appellant said that he was sixty-four years old and that he began drinking alcohol
when he was approximately fifteen years old. He “worked off and on” during his lifetime
but stated that drinking always interfered with his job. At the time of the sentencing hearing,
appellant received disability payments for post-traumatic stress disorder (“PTSD”). He stated
that he was diagnosed with PTSD as a result of his service in Vietnam. He said that he was
prescribed medication and that he was supposed to follow up with his doctor every three
months to receive refills and further treatment.

       Appellant explained that he was familiar with Operation Stand Down, a program
through the Department of Veterans Affairs that assisted veterans who suffered from PTSD
or other mental disabilities. He stated that the program would be very helpful to him. He
claimed that he never got into trouble when he was sober and that he needed rehabilitation.
He had been sober for two separate one-year periods, both of which occurred during a term
of incarceration.

       With regard to the offenses, appellant said that he did not remember and that he did
not understand. He stated that he occasionally suffered blackouts and would not recall what
happened. He said that he received the bronze star in 2007 for his service in Vietnam.

                                              -7-
        Following arguments of counsel, the trial court reviewed appellant’s prior convictions
for DUI and found that it was at least his fourth offense and that appellant had additional
convictions to establish enhancement factor (1). See Tenn. Code Ann. § 40-35-114(1). It
also determined that appellant had previously failed to comply with the conditions of a
sentence involving release into the community and that appellant was on probation at the
time he committed the offenses in the instant case. See id. § 40-35-114(8), (13)(C). The trial
court further stated that confinement was necessary to avoid depreciating the seriousness of
appellant’s conduct and was particularly suited to provide an effective deterrence to others
likely to commit similar offenses. See Tenn. Code Ann. § 40-35-103(1)(B).

        The trial court sentenced appellant as a Range I standard offender to eleven years for
the attempted especially aggravated kidnapping conviction; two years for the DUI, fourth
offense, conviction; and six months for the driving with a revoked license conviction, with
all sentences to be served concurrently with each other. The trial court denied appellant’s
motion for a new trial. This appeal follows.

                                         II. Analysis

              A. Sufficiency of the Evidence Supporting the Conviction for
                     Attempted Especially Aggravated Kidnapping

       The standard for appellate review of a claim challenging the sufficiency of the State’s
evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

       On appellate review, “‘we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.’” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn.
2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and
the weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.

                                              -8-
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729 (citing State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

       The trial court instructed the jury that to sustain a conviction for attempted especially
aggravated kidnapping, the State must prove the following elements beyond a reasonable
doubt:

       (1)    that [appellant] intended to commit the specific offense of Especially
              Aggravated Kidnapping; and

       (2)    that [appellant] did some act intending to complete a course of action
              that would constitute Especially Aggravated Kidnapping under the
              circumstances, as [appellant] believed them to be at the time, and his
              actions constituted a substantial step toward the commission of
              Especially Aggravated Kidnapping. Appellant’s actions do not
              constitute a substantial step unless [his] entire course of action clearly
              shows his intent to commit Especially Aggravated Kidnapping.

The elements of especially aggravated kidnapping, as charged in this case, are that appellant
“knowingly remove[d] or confine[d] another unlawfully so as to interfere substantially with
the other’s liberty” and that “the victim was under the age of thirteen (13) at the time of the
removal or confinement.” Tenn. Code Ann. §§ 39-13-302, -305.

        Viewing the evidence in the light most favorable to the State, appellant’s action in
physically picking up the victim and restraining him constitutes a substantial step toward the
commission of the offense. Appellant argues that this act alone is insufficient to sustain his
conviction because the restraint lasted for “less than five seconds” and did not constitute
“major[,] consequential[,] or substantial” interference. However, both R.M. and M.M.
testified that appellant only released M.M. following R.M.’s exercise of force against
appellant. The record clearly establishes that M.M. was less than thirteen years of age at the
time of the offense. Moreover, appellant’s action in grabbing M.M. demonstrated that he
intended to knowingly remove or confine M.M. in such a way as to substantially interfere

                                              -9-
with his liberty. We conclude that appellant’s action was sufficient to support the conviction
for attempted especially aggravated kidnapping. Moreover, the jury, properly instructed,
found the evidence to be sufficient, and we will not disturb the jury’s verdict by re-weighing
or re-evaluating the evidence. Dorantes, 331 S.W.3d at 379. Appellant is not entitled to
relief.

                      B. Trial Court’s Jury Instruction on Intoxication

        The trial court conferred with the parties prior to instructing the jury. The State noted
that appellant did not request a jury instruction on intoxication and averred that appellant
should not be permitted to argue intoxication as a defense in the absence of such a charge.
Appellant, through counsel, maintained that because “intent” was an element of the crime,
it would be “fair game” to argue that “maybe due to his intoxication[,] he couldn’t form the
intent. . . .” Counsel then stated, “Actually, I think intoxication as a defense might as well
be charged. The whole case is about intoxication.” Specifically, counsel explained that he
was “not concerned with the charge of intoxication as a defense,” but he “believe[d] it [was]
fair game for [him] to argue to the jury [about] whether or not he could have formed . . . an
intent to kidnap.”

       In light of the foregoing, the trial court instructed the jury as follows with regard to
intoxication:

              Intoxication: Included in [appellant’s] plea of not guilty is his plea of
       intoxication as a defense.

              You have heard evidence concerning the alleged intoxication of
       [appellant] at the time of the alleged offense.

               Intoxication itself is generally not a defense to prosecution for an
       offense. If a person voluntarily becomes intoxicated and, while in that
       condition, commits an act [that] would be a crime if he were sober, he or she
       is fully responsible for his conduct. It is the duty of persons to refrain from
       placing themselves in a condition [that] poses a danger to others.

               However, involuntary intoxication is a defense to prosecution if[,] as a
       result of the involuntary intoxication[,] the person lacked substantial capacity
       either to appreciate the wrongfulness of the person’s conduct or to conform
       that conduct to the requirements of the law allegedly violated.

       ....

                                              -10-
              If evidence is introduced supporting the defense of involuntary
       intoxication, the burden is on the State to prove beyond a reasonable doubt that
       [appellant] was not involuntarily intoxicated.

              If[,] from all the facts and circumstances[,] you find [appellant] was
       involuntarily intoxicated, or if you have a reasonable doubt as to whether
       [appellant] was involuntarily intoxicated, you must find him not guilty.

              Intoxication, whether voluntary or involuntary, is relevant to the issue
       of the essential element of [appellant] culpable mental state.

               In this case, the State must prove beyond a reasonable doubt the
       required mental state of [appellant][,] which is intent. “Intent” means that a
       person acts intentionally with respect to the nature of the conduct or to a result
       of the conduct when it is the person’s conscious objective or desire to engage
       in the conduct or cause the result.

              If you find that [appellant] was intoxicated to the extent that he could
       not have possessed the required culpable mental statue, then he cannot be
       guilty of the offense charged.

             If you are not satisfied beyond a reasonable doubt that [appellant]
       possessed the culpable mental state[,] then you must find him not guilty.

       Appellant raises several issues with regard to this jury instruction.

                                     1. Incomplete Charge

       Appellant claims that although the trial court’s instruction to the jury regarding
intoxication was improper, the court should have “at least” given a complete charge. He
claims that the trial court did not include the requisite mental state in its charge and only
defined “intent” in general terms.

        Appellant states that the pattern jury instruction for intoxication includes the language,
“In this case, the State must prove beyond a reasonable doubt the required culpable mental
state of [appellant], ‘which is [insert definition of specific mental state required for charged
and included offenses.]’” He advances that “[t]he specific intent required is that [he]
intended to knowingly confine M.M. unlawfully . . . .” (emphasis added). In the intoxication
charge, the trial court instructed the jury that an element of the offense of attempted
especially aggravated kidnapping was the requisite mental state of “intent.” It followed by

                                              -11-
providing the statutory definition of “intent” as found in Tennessee Code Annotated section
39-11-106(a)(18).

       We emphasize that appellant was charged with the attempt to commit especially
aggravated kidnapping, not especially aggravated kidnapping itself. The statutorily-defined
culpable mental state for criminal attempt is “intent.” Tenn. Code Ann. § 39-12-101, Sent.
Comm’n Cmts (“all three varieties [of criminal attempt] retain the traditional requirement of
specific intent to commit an offense. Thus, a person must either intentionally engage in
criminal acts or intend to accomplish a criminal result. This requirement is consistent with
common law.”). This court has reiterated:

               An attempt to commit a knowing or intentional act is a specific intent
       crime. An attempt, by nature, is a failure to accomplish what one intended to
       do. Attempt means to try; and it means an effort to bring about a desired
       result. The concept of attempt seems necessarily to involve the notion of an
       intended consequence, for when one attempts to do something[,] one is
       endeavoring or trying to do it. Hence, an attempt requires a desired, or at least
       an intended, consequence. The nature of an attempt, then, is that it requires a
       specific intent.

State v. Thomas E. Bradshaw, No. 01C01-9609-CR-00406,1997 WL 578963, at *5 (Tenn.
Crim. App. Sept. 19, 1997) (internal citation omitted). Thus, the trial court instructed the
jury in accordance with the law.

        Appellant also submits that the trial court’s instruction on intent was “in general
terms.” The court read the precise definition as set forth in Tennessee Code Annotated
section 39-11-106(a)(18). The footnote to the Tennessee Pattern Jury Instruction Criminal
2.08 states that the definition provided therein is a “rewording of the statutory definition of
‘intentional,’” and the comment states that a trial court “may wish to use this definition in
addition to, or instead of, the statutory definition.” (emphasis added). As such, the trial
court’s definition of intent was complete and proper.

    2. Voluntary Intoxication Instruction Was Not Warranted and Confused the Jury

       At trial, counsel indicated his intent to argue that because of appellant’s intoxication,
he was unable to form the requisite intent. Appellant now argues that the voluntary
intoxication charge was not warranted and could have only confused the jury.

        Ample evidence was presented at trial that appellant was intoxicated. R.M. and M.M.
testified that appellant appeared intoxicated. Law enforcement officers testified as to

                                              -12-
appellant’s confusion when trying to unlock his car door, his slurred speech, and his
unsteadiness on his feet. The State presented proof that appellant’s blood alcohol content
was 0.24 when it was drawn, which occurred long after the initial contact between appellant
and law enforcement officers. This court has held that “when the evidence establishes that
a defendant was ‘highly intoxicated[,]’ a jury instruction will be warranted even without a
special request.” State v. Ronald Duckett, No. W2010-02158-CCA-R3-CD, 2012 WL
1524373, at *4 (Tenn. Crim. App. Apr. 30, 2012), perm. app. denied (Tenn. Sept. 19, 2012)
(citing Brown v. State, 553 S.W.2d 94, 95-96 (Tenn. Crim. App. 1977)). Thus, the trial court
properly instructed the jury on voluntary intoxication.

       Appellant also submits that the trial court’s instruction that “‘intoxication itself is
generally not a defense to prosecution for an offense’ is an incorrect statement of the law.”
To the contrary, Tennessee case law holds that “[v]oluntary intoxication is not in itself a
defense to prosecution, but it ‘is admissible in evidence, if it is relevant to negate a culpable
mental state.’” Ronald Duckett, 2012 WL 1524373, at *4 (citing Tenn. Code Ann. § 39-11-
503(a)); see Harrell v. State, 593 S.W.2d 664, 672 (Tenn. Crim. App. 1979) (stating that
“[p]roof of intoxication alone is not a defense to a charge of committing a specific intent
crime”). Our jurisprudence belies appellant’s argument.

       Without citing any authority, appellant further complains that the intoxication charge
improperly shifted the burden to him to prove that he lacked the requisite intent due to
intoxication. The language of the instruction itself clarifies that the State had the burden of
proving the requisite mental state of intent and that if the jury found appellant could not form
the requisite intent due to intoxication, it must find him not guilty. This claim is without
merit.

       3. The Trial Court Erred in Instructing the Jury on Involuntary Intoxication

       Appellant correctly notes, and the State agrees, that the evidence did not raise the
question of involuntary intoxication. Rather, the record is silent as to how appellant became
intoxicated. At worst, the trial court provided the jury with superfluous language concerning
involuntary intoxication. We have previously held that “[p]roviding a definition . . . that
contains superfluous . . . language is not ‘an error of constitutional dimension when the
instruction also includes the correct . . . definition.’” Michael Blaine Ward, II v. State, No.
M2011-00122-CCA-R3-PC, 2012 WL 1417287, at *22 (Tenn. Crim. App. Apr. 20, 2012),
perm. app. denied (Tenn. Sept. 18, 2012) (quoting State v. Faulkner, 154 S.W.3d 48, 59
(Tenn. 2005)). Any error in the inclusion of the involuntary intoxication charge is harmless.




                                              -13-
                                     C. Sentencing Error

       In his final issue, appellant contends that the trial court erred in sentencing him to
eleven years for attempted especially aggravated kidnapping.

        In determining an appropriate sentence, a trial court must consider the following
factors: (1) the evidence, if any, received at the trial and the sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5) evidence
and information offered by the parties on mitigating and enhancement factors; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement the defendant makes on his
own behalf as to sentencing; and (8) the potential for rehabilitation. Tenn. Code Ann. §§ 40-
35-103(5), -113, -210(b); Tenn. Code Ann. § 40-35-114. In addition, “[t]he sentence
imposed should be the least severe measure necessary to achieve the purposes for which the
sentence is imposed.” Tenn. Code Ann. § 40-35-103(4).

        Pursuant to the 2005 amendments, the Sentencing Act abandoned the statutory
presumptive minimum sentence and rendered enhancement factors advisory only. See Tenn.
Code Ann. § 40-35-114; Tenn. Code Ann. § 40-35-210(c). The 2005 amendments set forth
certain “advisory sentencing guidelines” that are not binding on the trial court; however, the
trial court must nonetheless consider them. See id. § 40-35-210(c). Although the application
of the factors is advisory, a court shall consider “[e]vidence and information offered by the
parties on the mitigating and enhancement factors in §§ 40-35-113 and 40-35-114.” Id. § 40-
35-210(b)(5). The trial court must also place on the record “what enhancement or mitigating
factors were considered, if any, as well as the reasons for the sentence, to ensure fair and
consistent sentencing.” Id. § 40-35-210(e). The weighing of mitigating and enhancing
factors is left to the sound discretion of the trial court. State v. Carter, 254 S.W.3d 335, 345
(Tenn. 2008). The burden of proving applicable mitigating factors rests upon appellant. State
v. Mark Moore, No. 03C01-9403-CR-00098, 1995 WL 548786, at *6 (Tenn. Crim. App.
Sept. 18, 1995). The trial court’s weighing of the various enhancement and mitigating
factors is not grounds for reversal under the revised Sentencing Act. Carter, 254 S.W.3d at
345 (citing State v. Devin Banks, No. W2005-02213-CCA-R3-DD, 2007 WL 1966039, at
*48 (Tenn. Crim. App. July 6, 2007), aff’d as corrected, 271 S.W.3d 90 (Tenn. 2008)).

       When an accused challenges the length and manner of service of a sentence, this court
reviews the trial court’s sentencing determination under an abuse of discretion standard
accompanied by a presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn.
2012). If a trial court misapplies an enhancing or mitigating factor in passing sentence, said
error will not remove the presumption of reasonableness from its sentencing determination.

                                              -14-
Id. at 709. This court will uphold the trial court’s sentencing decision “so long as it is within
the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Id. at 709-10. Moreover,
under such circumstances, appellate courts may not disturb the sentence even if we had
preferred a different result. See Carter, 254 S.W.3d at 346. The party challenging the
sentence imposed by the trial court has the burden of establishing that the sentence is
erroneous. Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.; State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991).

       Appellant limits his argument regarding the trial court’s sentencing determination to
the length of the eleven-year sentence it imposed for the conviction of attempted especially
aggravated kidnapping. He concedes the propriety of the trial court’s ruling regarding
alternative sentencing.

        The trial court found that appellant had a number of criminal convictions greater than
that necessary to establish the appropriate range, that appellant had previously failed to
comply with the conditions of sentence involving release into the community, and that
appellant was on probation at the time he committed the offenses in the instant case. See
Tenn. Code Ann. § 40-35-114(1), (8), (13)(C). Appellant advances no argument whatsoever
that the trial court erred in finding these enhancement factors.

        Although appellant did not argue this in the trial court, he asks this court to consider
as a mitigating factor that his criminal conduct neither caused nor threatened serious bodily
injury. See Tenn. Code Ann. § 40-35-113(1). Appellant attempted to forcibly kidnap a child,
then drove his vehicle while three times more intoxicated than the legal limit. Had he been
successful, he would have placed the victim and everyone on the roadway at risk. Thus, we
decline to apply this factor.

       Appellant correctly notes that the trial court’s finding that confinement was necessary
to avoid depreciating the seriousness of appellant’s conduct and was particularly suited to
provide an effective deterrence to others likely to commit similar offenses is not an
enhancing factor. See Tenn. Code Ann. § 40-35-103(1)(B). Rather, it is clear from the
record that the trial court considered enhancing factors first, then the sentencing
considerations found in section 40-35-103, and finally the issue of consecutive sentencing.
It was necessary for the trial court to consider the sentencing considerations because it
ordered a sentence of full confinement, and appellant had requested a sentence of split
confinement. The trial court did not apply this consideration as an enhancing factor.

       Because the trial court sentenced appellant “within the appropriate range and the
record demonstrates that the sentence is otherwise in compliance with the purposes and

                                              -15-
principles listed by statute,” we uphold the sentence as imposed. See Bise, 380 S.W.3d at
709-10.

                                      CONCLUSION

        Upon our review of the record as a whole, the relevant legal authorities, the briefs of
the parties, and the arguments of counsel, we discern no error and affirm the judgments of
the trial court.


                                                    _________________________________
                                                    ROGER A. PAGE, JUDGE




                                             -16-